 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7                                                   ***
 8    THE BANK OF NEW YORK MELLON, f/k/a                     Case No. 2:17-cv-000473-KJD-GWF
      The Bank of New York, as Trustee,
 9                                                                              ORDER
                                                Plaintiff,
10
              v.
11
      THE MEWS HOMEOWNERS
12    ASSOCIATION, et al.,
13                                          Defendants.
14
15            Presently before the Court is Defendant Saticoy Bay LLC Series 1218 Coach’s Motion to

16   Lift Stay (#42). Though the time for doing so has passed no response in opposition has been

17   filed.

18   I. Background and Analysis

19            This case emerges from the non-judicial foreclosure sale by Defendant The Mews

20   Homeowners Association on or about November 3, 2014 of the property located at 1218 Coach

21   Lane, Las Vegas, Nevada 89101 (“the Property”). This case shares a similar fact pattern with

22   many cases currently pending before this Court, all having to do with HOA foreclosure sales.

23   One of the issues before the Court centers in whole or in part around the question of what notice

24   of default the foreclosing party was required to provide Plaintiff prior to its foreclosure sale on

25   the Property. After the Nevada Supreme Court’s decision in SFR Invs. Pool 1, LLC v. U.S.

26   Bank, the Ninth Circuit decided Bourne Valley Court Trust v. Wells Fargo Bank, NA, 832 F.3d

27   1154, 1160 (9th Cir. 2016) (holding NRS 115.3116(2)’s statutory notice scheme was facially

28   unconstitutional).
 1          On April 21, 2017, in Bank of New York Mellon v. Star Hills Homeowners Ass’n, this
 2   Court certified the following question to the Nevada Supreme Court: “Whether NRS §
 3   116.31168(1)’s incorporation of NRS § 107.090 requires homeowners associations to provide
 4   notices of default to banks even when a bank does not request notice?” Bank of New York
 5   Mellon v. Star Hill Homeowners Ass’n, 2017 WL 1439671, at *5 (D. Nev. April 21, 2017).
 6          In granting certification, the Court reasoned the following: In Bourne Valley, the Ninth
 7   Circuit definitively answered the question that the statute’s “opt-in” framework was
 8   unconstitutional. Bourne Valley Court Trust v. Wells Fargo Bank, NA, 832 F.3d 1154, 1160 (9th
 9   Cir. 2016). However, that left the Court with the unresolved question of what notice must be
10   provided. “It is solely within the province of the state courts to authoritatively construe state
11   legislation.” Cal. Teachers Ass’n v. State Bd. of Educ., 271 F.3d 1141, 1146 (9th Cir. 2001). As
12   such, state law questions of first impression like this one should be resolved by the state’s
13   highest court. See Huddleston v. Dwyer, 322 U.S. 232, 237 (1944).
14          On August 2, 2018, the Supreme Court of Nevada answered the certified question. See
15   SFR Invs. Pool 1, LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev. 2018). Further, it has
16   since issued two new opinions that bear on the issues in this action. See Wells Fargo Bank, N.A.
17   v. Tim Radecki, 2018 WL 4402403 (Nev. September 13, 2018); Bank of America, N.A. v. SFR
18   Invs. Pool 1, LLC, 2018 WL 4403296 (Nev. September 13, 2018) (tender of the superpriority
19   amount prior to foreclosure results in buyer taking property subject to deed of trust).
20          A. Stay of the Case
21          A district court has the inherent power to stay cases to control its docket and promote the
22   efficient use of judicial resources. Landis v. North Am. Co., 299 U.S., 248, 254-55 (1936);
23   Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 200). The
24   only objection the parties had to lifting the stay was the pending certified question. A stay is no
25   longer necessary in this action where the certified question has already been decided.
26          B. Briefing Schedule
27          The parties may either file a stipulation or move the Court for a modified discovery plan
28   and scheduling order as necessary. If the parties fail to do so, dispositive motions are due no later



                                                      -2-
 1   than forty-five (45) days after the entry of this order. Any future dispositive motions must
 2   address the most recent case law applicable to the issues in this action.
 3   II. Conclusion
 4          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Lift Stay (#42) is
 5   GRANTED;
 6          IT IS FURTHER ORDERED that stipulations, motions to modify the discovery plan and
 7   scheduling order, or in the absence of such stipulations or motions, dispositive motions are due
 8   within forty-five (45) days after the entry of this order.
 9   Dated this 18th day of October, 2018.
10
11                                                   _____________________________
                                                     Kent J. Dawson
12
                                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -3-
